 

Exhibit 10.2

Name of Participant: Ari Bousbib  

IMS HEALTH HOLDINGS, INC.

2014 INCENTIVE AND STOCK AWARD PLAN

Performance Share Award Agreement

Pursuant to the IMS Health Holdings, Inc. 2014 Incentive and Stock Award
Plan  (as amended from time to time, the “Plan”), IMS Health Holdings, Inc. (the
“Company”) has granted to the Participant named above, on the grant date listed
on Exhibit A attached hereto (the “Grant Date”), an award (the “Award”) of
performance shares (the “Performance Shares”) providing an opportunity to earn
108,412 shares of Stock if designated performance goals are achieved at target
levels, an opportunity to earn 50% of such target number of shares if designated
performance goals are achieved at threshold levels and an opportunity to earn
200% of the target number of shares if designated performance goals are achieved
at or above the maximum levels, subject in all cases to vesting and other terms
and conditions set forth in this Performance Share Agreement (the “Agreement”).
For the avoidance of doubt, the total number of Performance Shares subject to
the Award and the performance goals set forth herein are subject to adjustment
pursuant to Section 10 of the Plan. For purposes of this Agreement, “Employer”
shall mean the affiliate or subsidiary that employs the Participant (to the
extent the Participant is not directly employed by the Company).

1. Earning and Vesting.  Subject to the terms and conditions set forth in this
Agreement and the Plan, and unless earlier terminated or forfeited, the
Performance Shares will be earned and vest in accordance with the terms of
Exhibit A.  

2. Use of Certain Defined Terms.  Capitalized terms used in this Agreement shall
have the meaning specified in the Plan, unless a different meaning is specified
herein (including in Exhibit A).  In the event of a conflict between the terms
and conditions of this Agreement and the Plan, the Plan shall control.

3. Settlement.  

(a) Not later than thirty (30) days following the Determination Date (as defined
in Exhibit A), but in no event later than March 15th of the year following the
end of the Performance Period, the Company shall deliver to the Participant the
number of shares of Stock that become earned and that vest on the Determination
Date, determined in accordance with Exhibit A.  Payment may be made by issuance
of shares in the name of the Participant and delivery of such shares to the
Participant or, in the discretion of the Company, by issuance and delivery of
such shares to a financial institution for the account of the Participant, or in
any other commercially reasonable manner as may be determined by the Company.

(b) The Participant’s sales or other dispositions of shares of Stock acquired
upon settlement of the Performance Shares will be subject to applicable
restrictions under Company policies applicable to the Participant, including
those covering insider trading by employees.

(c) Notwithstanding any provision in this Agreement to the contrary, the Company
may, in its sole discretion, settle the Participant’s Performance Shares in the
form of (1) a cash payment to the extent settlement in shares of Stock (i) is
prohibited under local law, (ii) would require the Participant, the Company
and/or the Employer to obtain the approval of any governmental and/or regulatory
body in the Participant’s country of residence (and/or country of employment, if
different), or (iii) is administratively burdensome; or (2) shares of Stock, but
require the Participant to immediately sell such shares of Stock (in which case,
as a condition to the grant of this Award, the Participant hereby expressly
authorizes the Company to issue sales instructions on the Participant’s behalf).

4. Termination of the Award.

(a) If the Participant’s employment by, or other service to, the Company or any
of its subsidiaries (“Employment”) ceases for any reason prior to the end of the
Performance Period, the Performance Shares will be forfeited immediately, unless
otherwise determined by the Committee and subject to Section 4(d) below.

(b) Any outstanding Performance Shares that do not vest in accordance with the
terms set forth in Exhibit A will terminate on the Determination Date, without
any consideration due to the Participant, subject to earlier termination as
provided for above and subject to Section 4(d) below.

1

--------------------------------------------------------------------------------

 

(c) Other provisions of the Plan and this Agreement, including Sections 7 and 8,
may result in the termination of the Award prior to the end of the Performance
Period or the Determination Date, as applicable.

(d) In the event there occurs a Covered Transaction or Change in Control during
the Performance Period in which there is no assumption, continuation,
substitution or cash-out of all or a portion of the Performance Shares, such
Performance Shares will vest and the designated performance goals will be deemed
to have been achieved at target levels immediately before the consummation of
the Covered Transaction or other event relating to the Change in Control that
would cause the Common Stock to cease to be outstanding.  In the case of a
Covered Transaction or a Change in Control which occurs during the Performance
Period in which the Performance Shares will be assumed, continued, or
substituted for, in the event that, at or within 24 months after such Covered
Transaction or Change in Control, (i) the Company terminates the Participant’s
employment without Cause, (ii) the Participant terminates his employment for
Good Reason, or (iii) an Expiration Termination occurs, such Performance Shares
will become fully vested and the designated performance goals will be deemed to
have been achieved at target levels immediately before such termination. For
this purpose, the terms “Cause,” “Expiration Termination” and “Good Reason” have
the meanings as defined in the Employment Agreement between the Participant and
the Company, as in effect at the Grant Date

5. Income Tax and Social Insurance Withholding. Regardless of any action the
Company and/or the Employer takes with respect to any or all income tax
(including U.S. federal, state and local taxes or non-U.S. taxes), social
insurance, payroll tax, fringe benefit, payment on account or other tax-related
withholding (“Tax-Related Items”), the Participant acknowledges that the
ultimate liability for all Tax-Related Items legally due by the Participant is
and remains the Participant’s responsibility and that the Company and the
Employer (a) make no representations or undertakings regarding the treatment of
any Tax-Related Items in connection with any aspect of the Award, including the
grant of the Performance Shares, the vesting of the Performance Shares, the
subsequent issuance or sale of any shares of Stock acquired pursuant to the
Performance Shares and the receipt of any dividends, and (b) do not commit to
structure the terms of the grant or any aspect of the Performance Shares to
reduce or eliminate the Participant’s liability for Tax-Related Items.  Prior to
the delivery of shares of Stock upon the vesting of the Participant’s
Performance Shares, if the Participant’s country of residence (and/or the
country of employment, if different) requires withholding of Tax-Related Items,
the Company shall withhold a sufficient number of whole shares of Stock
otherwise issuable upon the vesting of the Performance Shares that have an
aggregate fair market value sufficient to pay the minimum Tax-Related Items
required to be withheld with respect to the shares of Stock delivered upon such
vesting of the Performance Shares.  The cash equivalent of the shares of Stock
withheld will be used to settle the obligation to withhold the Tax-Related
Items.  Alternatively, the Company or the Employer may withhold the minimum
Tax-Related Items required to be withheld with respect to the shares of Stocks
in cash from the Participant’s regular salary and/or wages or any other amounts
payable to the Participant.  In the event the withholding requirements are not
satisfied through the withholding of shares of Stock by the Company or through
the Participant’s regular salary and/or wages or other amounts payable to the
Participant, no shares of Stock will be issued to the Participant (or the
Participant’s estate) upon vesting of the Performance Shares unless and until
satisfactory arrangements (as determined by the Committee) have been made by the
Participant with respect to the payment of any Tax-Related Items that the
Company or the Employer determines, in its sole discretion, must be withheld or
collected with respect to such Performance Shares.  By accepting this grant of
Performance Shares, the Participant expressly consents and agrees to the
withholding of shares of Stock and/or withholding from the Participant’s regular
salary and/or wages or other amounts payable to the Participant as provided for
hereunder.  All other Tax-Related Items related to the Performance Shares and
any shares of Stock delivered in payment thereof are the Participant’s sole
responsibility.

6. Transferability. The Performance Shares and this Agreement are personal to
the Participant, are non-assignable and are not transferable in any manner, by
operation of law or otherwise, other than by will or the laws of descent and
distribution or as permitted by the Committee.  Any attempted transfer,
assignment, pledge or other disposition of the Award, the Performance Shares, or
of any rights granted under this Agreement that is contrary to the provisions of
the Plan or this Section 6 shall be null and void.  Except as permitted by the
Plan, the Stock to be issued pursuant to this Agreement shall be issued, during
the Participant’s lifetime, only to the Participant.   A permitted transferee
will have the rights of the Participant with regard to any transferred Award,
subject to any limitations imposed by the Company as a condition of permitting
the transfer or otherwise.

7. Forfeiture; Recovery of Compensation.  

(a) The Committee may cancel, rescind, withhold or otherwise limit or restrict
the Performance Shares or delivery of shares in settlement of the Performance
Shares at any time if the Participant is not in compliance with all applicable
provisions of this Agreement and the Plan (including, but not limited to,
Section 2(e), Section 6 and Section 9).

(b) By accepting the Performance Shares, the Participant expressly acknowledges
and agrees that his or her rights, and those of any permitted transferee of the
Performance Shares, with respect to the Performance Shares, including to any
Stock acquired upon settlement of the Performance Shares or proceeds from the
disposition thereof, are subject to Section 9 of the Plan (including any
successor provision). Nothing in the preceding sentence shall be construed as
limiting the general application of Section 10(e) of this Agreement.

2

--------------------------------------------------------------------------------

 

8. Other Undertakings.  To protect the interests of the Company and its direct
and indirect affiliates and subsidiaries (individually, an “IMS Company” and
collectively, the “IMS Companies”), including the confidential information of
the IMS Companies and the confidential information of their respective
customers, data suppliers, prospective customers and other companies with which
the IMS Companies have a business relationship, and in consideration of the
covenants and promises and other valuable consideration described in this
Agreement, the Company and the Participant agree as follows.

(a) The Participant acknowledges and agrees that he is bound by the
confidentiality and other covenants contained in one or more restrictive
covenant and confidentiality agreements that he has executed with an IMS
Company, which covenants and agreements are incorporated herein by reference and
shall survive any exercise, expiration, forfeiture or other termination of this
Agreement or the Performance Shares issuable hereunder. The Participant also
acknowledges and agrees that the Company shall be an affiliate for purposes of
such restrictive covenant and confidentiality agreements.

(b) The Participant acknowledges that the opportunity to participate in the Plan
and the financial benefits that may accrue from such participation is good,
valuable and sufficient consideration for the following:

(i) The Participant acknowledges and agrees that he is and will remain bound by
the non-competition, non-solicitation and other covenants contained in the
restrictive covenant and confidentiality agreement(s) that he has executed with
any of the IMS Companies to the fullest extent permitted by law.  

(ii) The Participant further acknowledges and agrees that the period during
which the non-competition and non-solicitation covenants in such agreement(s)
will apply following a termination of Employment shall be extended from twelve
(12) months to eighteen (18) months; provided, however, that the remedies
available for breach of any non-competition or non-solicitation covenants during
such extended six-month period shall be limited to the following:  (x) to the
extent then outstanding, the forfeiture of the Performance Shares for no
consideration, and (y) to the extent the Performance Shares have been settled on
or after the date that is eighteen (18) months before the Participant’s
cessation of Employment, with respect to the shares of Stock issued upon such
settlement (including shares of Stock withheld for taxes), the Participant shall
pay to the Company an amount equal to (A) the aggregate fair market value of
such shares of Stock as of the date of settlement, plus (B) the excess, if any,
of the aggregate proceeds of all sales of such shares of Stock over the amount
described under subsection (A) above.  (For this purpose, the Participant’s
earliest sales of shares following such settlement will be deemed sales of the
shares acquired upon such settlement.)  The Company shall also be entitled to
the foregoing remedies in the event of a material breach of any confidentiality,
non-disclosure or other similar covenant contained in the restrictive covenant
and confidentiality agreement(s) that the Participant has executed with an IMS
Company.

(iii) The Participant further acknowledges and agrees to the Company’s
application, implementation and enforcement of (a) such policy set forth in
Section 10(b)(ii) of this Agreement and (b) any provision of applicable law or
Company policy relating to cancellation, recoupment, rescission or payback of
compensation and expressly agrees that the Company may take such actions as are
necessary to effectuate such policy (as applicable to the Participant) or
applicable law without further consent or action being required by the
Participant.  For purposes of the foregoing, the Participant expressly and
explicitly authorizes the Company to issue instructions, on the Participant’s
behalf, to any brokerage firm and/or third party administrator engaged by the
Company to hold Participant’s shares of Stock and other amounts acquired under
the Plan to re-convey, transfer or otherwise return such shares of Stock and/or
other amounts to the Company.  To the extent that the terms of this Agreement
and such policy conflict, the terms of such policy shall prevail.  

(iv) By accepting the Performance Shares, the Participant consents to one or
more deductions from any amounts any IMS Company owes the Participant from time
to time in an aggregate amount equal to all amounts described in subsection (ii)
above, to the extent such deductions are permitted by applicable law.  Any such
deduction from an amount that constitutes a deferral of compensation under Code
Section 409A may only take place at the time the amount would otherwise be
payable to the Participant, except to the extent permitted by Code Section 409A.

9. Governing Law and Venue.

(a) This Agreement and all claims arising out of or based upon this Agreement or
relating to the subject matter hereof shall be governed by and construed in
accordance with the domestic substantive laws of the State of Delaware without
giving effect to any choice or conflict of laws provision or rule that would
cause the application of the domestic substantive laws of any other
jurisdiction.

(b) Any legal proceeding arising out of this Plan or this Agreement shall be
brought exclusively in the Federal or State courts located in the State of
Delaware.  The Participant agrees to submit to personal jurisdiction and to
venue in those courts.  The Participant further agrees to waive all legal
challenges and defenses to the appropriateness of Delaware as the site of any
such legal proceeding and to the application of the laws of the State of
Delaware and any applicable Federal laws.

3

--------------------------------------------------------------------------------

 

10. Miscellaneous.

(a) Notice hereunder shall be given to the Company at its principal place of
business, and shall be given to the Participant at the last address shown in the
Company’s records, or in either case at such other address as one party may
subsequently furnish to the other party in writing.

(b) Notwithstanding any provisions of Agreement to the contrary, the Award shall
be subject to any special terms and conditions for the Participant’s country of
residence (and/or country of employment, if different) set forth in the addendum
to this Agreement (the “Addendum”).  Further, if the Participant transfers
residency and/or employment to another country reflected in the Addendum, at the
time of transfer, the special terms and conditions for such country will apply
to the Participant to the extent the Company determines, in its sole discretion,
that the application of such terms and conditions is necessary or advisable in
order to comply with local law, rules and regulations or to facilitate the
operation and administration of the Award and the Plan (or the Company may
establish alternative terms and conditions as may be necessary or advisable to
accommodate the Participant’s transfer).  In all circumstances, any applicable
Addendum shall constitute part of the Agreement.

(c) The Company reserves the right to impose other requirements on the Award,
any shares of Stock acquired pursuant to the Performance Shares and the
Participant’s participation in the Plan to the extent the Company determines, in
its sole discretion, that such other requirements are necessary or advisable in
order to comply with local law, rules and regulations or to facilitate the
operation and administration of the Award and the Plan.  Such requirements may
include (but are not limited to) requiring the Participant to sign any
agreements or undertakings that may be necessary to accomplish the foregoing.

(d) The issuance of Stock upon settlement of the Performance Shares will be
contingent upon the Company’s receipt of any agreement, statement or other
evidence that the Company and/or the Committee may require to satisfy itself
that the issuance of Stock pursuant to the settlement of the Performance Shares
and any subsequent resale of the shares of Stock will be in compliance with all
applicable laws and regulations and with the requirements hereof and of the
Plan.  The determination of the Committee as to such compliance shall be final
and binding on the Participant.  The Participant shall not be deemed to be the
holder of, or to have any rights with respect to dividends  or other rights of a
holder with respect to, any shares of Stock underlying the Performance Shares
unless and until the Company shall have issued and delivered the shares of Stock
to the Participant in accordance with Section 3 and Exhibit A of this Agreement,
and the Participant’s name shall have been entered as the stockholder of record
on the books of the Company (if an alternative method of delivery is elected by
the Company under Section 3, Participant will be required to take appropriate
steps to cause any nominee to transfer shares into the name of the Participant
in order for Participant to become a record holder of the shares).  Thereupon,
the Participant shall have full voting, dividend and other ownership rights with
respect to such shares of Stock.

(e) This Agreement is subject in its entirety to the provisions of the Plan,
which are incorporated herein by reference.  A copy of the Plan as in effect on
the Grant Date has been furnished to the Participant. Accepting the Award, the
Participant agrees to be bound by the terms of the Plan and this Agreement.  

(f) The Agreement, the Exhibit, the Addendum (if applicable) and the Plan
constitute the entire understanding between the Participant and the Company
regarding the Performance Shares, and any prior agreements, commitments or
negotiations concerning the Performance Shares are superseded.

(g) Any provision of this Agreement, the Exhibit or the Addendum that is deemed
invalid, illegal or unenforceable in any jurisdiction shall, as to that
jurisdiction and subject to this Section, be ineffective to the extent of such
invalidity, illegality or unenforceability, without affecting in any way the
remaining provisions thereof in such jurisdiction or rendering that or any other
provisions of this Agreement, the Exhibit and the Addendum invalid, illegal, or
unenforceable in any other jurisdiction.  If any covenant should be deemed
invalid, illegal or unenforceable because its scope is considered excessive,
such covenant shall be modified so that the scope of the covenant is reduced
only to the minimum extent necessary to render the modified covenant valid,
legal and enforceable.  No waiver of any provision or violation of this
Agreement or the Addendum by the Company shall be implied by the Company’s
forbearance or failure to take action.

(h) The Performance Shares are intended to be exempt from the requirements of
Code Section 409A. The Plan and this Agreement shall be administered and
interpreted in a manner consistent with this intent. If the Company determines
that this Agreement is subject to Code Section 409A and that it has failed to
comply with the requirements of that Section, the Company may, at the Company’s
sole discretion and without Participant consent, amend the Agreement to cause
the terms and conditions of the Agreement to comply with Code Section 409A or be
exempt from Code Section 409A.

11. Data Privacy.  The Company and the Employer hereby notify the Participant of
the following in relation to the Participant’s personal data and the collection,
processing and transfer of such data in relation to the award of the Performance
Shares and the Participant’s participation in the Plan pursuant to applicable
personal data protection laws.  The collection, processing and transfer of the
Participant’s personal data is necessary for the Company’s administration of the
Plan and the Participant’s participation in the Plan, and the Participant’s
denial and/or objection to the collection, processing and transfer of personal
data may affect the Participant’s ability to participate in the Plan.  As such,
the Participant voluntarily acknowledges, consents and agrees (where required
under applicable law) to the collection, use, processing and transfer of
personal data as described herein.  The Company and the

4

--------------------------------------------------------------------------------

 

Employer hold certain personal information about the Participant, including (but
not limited to) the Participant’s name, home address and telephone number, date
of birth, social security number or other employee identification number,
salary, nationality, job title, any shares of Stock or directorships held in the
Company, details of all Awards or any other entitlement to shares of Stock
awarded, canceled, purchased, vested, unvested or outstanding in the
Participant’s favor for the purpose of managing and administering the Plan
(“Data”).  The Data may be provided by the Participant or collected, where
lawful, from third parties, and the Company and the Employer will process the
Data for the exclusive purpose of implementing, administering and managing the
Participant’s participation in the Plan.  The data processing will take place
through electronic and non-electronic means according to logics and procedures
strictly correlated to the purposes for which the Data is collected and with
confidentiality and security provisions as set forth by applicable laws and
regulations in the Participant’s country of residence.  Data processing
operations will be performed in a manner that minimizes the use of personal and
identification data when such operations are unnecessary for the processing
purposes sought.  The Data will be accessible within the Company’s organization
only by those persons requiring access for purposes of the implementation,
administration and operation of the Plan and for the Participant’s participation
in the Plan.  The Company and the Employer will transfer Data as necessary for
the purpose of implementation, administration and management of the
Participant’s participation in the Plan, and the Company and/or the Employer may
each further transfer Data to any third parties assisting the Company in the
implementation, administration and management of the Plan.  These recipients may
be located in the European Economic Area, the United States or elsewhere
throughout the world.  The Participant hereby authorizes (where required under
applicable law) the recipients to receive, possess, use, retain and transfer the
Data, in electronic or other form, for purposes of implementing, administering
and managing the Participant’s participation in the Plan, including any
requisite transfer of such Data as may be required for the administration of the
Plan and/or the subsequent holding of shares of Stock on the Participant’s
behalf to a broker or other third party with whom the Participant may elect to
deposit any shares of Stock acquired pursuant to the Plan.  The Participant may,
at any time, exercise the Participant’s rights provided under applicable
personal data protection laws, which may include the right to (a) obtain
confirmation as to the existence of the Data, (b) verify the content, origin and
accuracy of the Data, (c) request the integration, update, amendment, deletion,
or blockage (for breach of applicable laws) of the Data, and (d) oppose, for
legal reasons, the collection, processing or transfer of the Data that is not
necessary or required for the implementation, administration and/or operation of
the Plan and the Participant’s participation in the Plan.  The Participant may
seek to exercise these rights by contacting the Participant’s local human
resources manager.

12. Acknowledgements and Acceptance.

In accepting the Performance Shares, the Participant acknowledges and agrees
that:

(a) The Participant will have no claim or entitlement (1) to compensation or
damages in consequence of the termination of Employment for any reason
whatsoever and whether or not in breach of contract, insofar as such claim or
entitlement arises or may arise from his or her ceasing to have any rights under
the Plan or this Agreement, (2) to settlement of the Performance Shares as a
result of such termination of Employment, except as expressly provided in this
Agreement, or (3) from the loss or diminution in value of the Performance Shares
or shares of Stock deliverable or delivered in settlement of the Performance
Shares (including due to any delay in delivery of shares in settlement); and,
upon the grant of the Performance Shares and in partial consideration for his or
her participation in the Plan and this Agreement, the Participant shall be
deemed irrevocably to have waived any such claim or entitlement.

(b) Reserved.

(c) All questions arising under this Agreement, Exhibit A, the Addendum (if
applicable) and the Plan shall be decided by the Committee in its sole
discretion.

(d) Neither the grant of the Performance Shares, nor the issuance of Stock in
settlement of the Performance Shares, will give the Participant any right to be
retained in the employ or service of the Company or any of its subsidiaries,
affect the right of the Company or any of its subsidiaries, to discharge (as may
otherwise be permitted under local law) or discipline the Participant at any
time, or affect any right of the Participant to terminate his or her Employment
at any time.

(e) The Participant acknowledges and agrees that the Plan is discretionary in
nature and limited in duration, and may be amended, cancelled, or terminated by
the Company, in its sole discretion, at any time.  

(f) The grant of the Performance Shares under the Plan is a one-time benefit and
does not create any contractual or other right to receive Performance Shares or
benefits in lieu of Performance Shares in the future.  The terms of future
Performance Shares, if any, will be determined by the Company in its sole
discretion, including, but not limited to, the form and timing of such Award,
the number of shares of Stock subject to the Performance Shares, and the vesting
provisions applicable to the Performance Shares.

(g) The headings preceding the text of the sections hereof are inserted solely
for convenience of reference, and shall not constitute a part of this Agreement,
nor shall they affect its meaning, construction or effect.

(h) The grant of Performance Shares is not intended to be a public offering of
securities in the Participant’s country of residence (and country of employment,
if different).  The Company has not submitted any registration statement,
prospectus or other

5

--------------------------------------------------------------------------------

 

filings with the local securities authorities (unless otherwise required under
local law), and the grant of the Performance Shares is not subject to the
supervision of the local securities authorities.

(i) It is the Participant’s express intent that the Agreement, the Exhibit, the
Addendum and the Plan and all other documents, notices and legal proceedings
entered into, given or instituted pursuant to the Award, be drawn up in
English.  If the Participant has received the Agreement, the Exhibit, the
Addendum, the Plan or any other documents related to the Award translated into a
language other than English, and if the meaning of the translated version is
different than the English version, the English version shall control.

(j) As a condition to the Performance Shares, the Participant agrees to
repatriate all payments attributable to the shares of Stock and/or cash acquired
under the Plan in accordance with local foreign exchange rules and regulations
in the Participant’s country of residence (and country of employment, if
different).  In addition, the Participant also agrees to take any and all
actions, and consents to any and all actions taken by the Company and any
subsidiary or affiliate, as may be required to allow the Company and any
subsidiaries or affiliates to comply with local laws, rules and regulations in
the Participant’s country of residence (and country of employment, if
different).  Finally, the Participant agrees to take any and all actions as may
be required to comply with the Participant’s personal obligations under local
laws, rules and regulations in the Participant’s country of residence (and
country of employment, if different).  

[Remainder of the page intentionally left blank.]

6

--------------------------------------------------------------------------------

 

The Company, by its duly authorized officer, and the Participant have executed
this Agreement as of the date first set forth above.

 

 

 

IMS HEALTH HOLDINGS, INC.

 

/s/ Harvey A. Ashman

Harvey A. Ashman

Senior Vice President, General Counsel & External Affairs and Corporate
Secretary

 

 

 

 

 

Agreed and Accepted:

 

/s/ Ari Bousbib

Ari Bousbib

Participant

 

7